DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-11, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitamura (JP 2014005096 A).
As to claim 1, Mitamura teaches a sheet conveying device (figures 1 and 5-9) comprising: 
conveyance passage forming bodies (the two sides of the conveyance passage shown in at least figures 1 and 6) to define a sheet conveyance passage (figures 1 and 6); 
a nip forming body (206a) to form a conveying nip region in the sheet conveyance passage (figure 6); and 
a flexible plate body (5) having a support portion (52r) to be attached to another body and having a downstream-side end portion (52e) as a free end in a sheet conveying direction (figures 6-7), 
the support portion of the flexible plate body (5) being located on an upstream side in the sheet conveying direction with respect to the conveying nip region (figure 6 and page 7, second paragraph), and 
the free end being located on a downstream side in the sheet conveying direction with respect to the conveying nip region (figure 6 and page 7, second paragraph), wherein the flexible plate body has a bent portion (52m), and wherein the bent portion (52m) is located on an upstream side in the sheet conveying direction with respect to the conveying nip region (figure 6), wherein the flexible plate body (5) is configured to contact a sheet at a position upstream from the conveying nip region in the sheet conveying direction and guide the sheet toward the conveying nip region (figure 6 and page 7, second paragraph).
As to claim 2, Mitamura teaches wherein the flexible plate body (5) is deformable by contact of a sheet (page 7, first paragraph).
As to claim 4, Mitamura teaches wherein a surface of the bent portion facing the sheet when the sheet passes by is bent in a manner of a mountain fold (figure 6).
As to claim 6, Mitamura teaches wherein a first conveyance passage forming body, of the conveyance passage forming bodies, on an immediately downstream side of the conveying nip region in the sheet conveying direction has a plurality of ribs protruding from first and second regions thereof (figure 5, where the first conveyance passage forming body is shown with ribs on the side opposite roller 206b from guide 4, which is the downstream side of the conveying nip), and a shape in which the first region, including a range where the nip forming body is arranged in a width direction, is located at a position more distant from a position where a conveyed sheet passes through than the second region outside the first region in the width direction (see marked up version of figure 5 below, where the first region is more distant from the nip location where the sheet passes than the second region), and 
wherein the flexible plate body is arranged to straddle the first region and the second region (figure 5, where 5 is arranged along the whole width of the sheet conveying passage as shown in figure 5, and page 7, fifth paragraph).

    PNG
    media_image1.png
    453
    448
    media_image1.png
    Greyscale

As to claim 7, Mitamura teaches wherein the nip forming body is arranged in a curved portion on the sheet conveyance passage (figures 1 and 6), and 
wherein the support portion of the flexible plate body is secured to the conveyance passage forming body forming an outside of the curved portion on an upstream side in the sheet conveying direction with respect to the conveying nip region (see figure 6).
As to claim 8, Mitamura teaches wherein the free end of the flexible plate body (52e) is in contact with the conveyance passage forming body forming an outside of the curved portion on a downstream side in the sheet conveying direction with respect to the conveying nip region (figures 5-6).
As to claim 9, Mitamura teaches wherein the flexible plate body has a plurality of notches extending in the sheet conveying direction (see figure 7 and page 7, eleventh paragraph).
As to claim 10, Mitamura teaches wherein the conveyance passage forming body on a downstream side in the sheet conveying direction with respect to the conveying nip region includes a plurality of ribs protruding toward a position at which a conveyed sheet passes through and extending along the sheet conveying direction (see figure 5, where the first conveyance passage forming body is shown with ribs on the side opposite roller 206b from guide 4, which is the downstream side of the conveying nip), and 
wherein a portion of the flexible plate body other than the plurality of notches in the flexible plate body faces the plurality of ribs (see figure 5, where there is a set of ribs 
As to claim 11, Mitamura teaches wherein the flexible plate body (5) includes a rotary body avoiding notch portion (the space between the arms 52 in figure 7a) at a downstream end of the flexible plate body to avoid the nip forming body in a position corresponding to the conveying nip region in the sheet conveying direction (see figure 5 and page 7, eleventh paragraph), and
wherein a width of the rotary body avoiding notch portion is greater than a width of a rotary body included in the nip forming body and is smaller than a width of a sheet having a minimum size conveyable in the sheet conveying device (see figure 5 and page 7, eleventh paragraph).
As to claim 14, Mitamura teaches an image reading device (figure 1) comprising: 
the sheet conveying device according to claim 1 to convey a sheet (as noted above in detail for claim 1); and
an image reader (including 214) to read an image on the sheet conveyed by the sheet conveying device (page 3, 15th paragraph and page 4, third paragraph).
As to claim 16, Mitamura teaches wherein the bent portion (52m) is located between the support portion (52r) and the conveying nip region (nip between 206a and 206b) in the sheet conveying direction (see figure 6).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US PGPub 2004/0190928 A1) in view of Mitamura (JP 2014005096 A).
As to claim 1, Tsunoda et al. teaches a sheet conveying device (see figures 1 and 44-46) comprising:
conveyance passage forming bodies (comprising 81, 82) to define a sheet conveyance passage (figure 44); 
a nip forming body (55) to form a conveying nip region in the sheet conveyance passage (figure 44); and
a flexible plate body (77) having a support portion to be attached to another body (80) and having a downstream-side end portion as a free end in a sheet conveying direction (figures 44-46 and paragraphs [0385]-[0389]), and
the support portion of the flexible plate body being located on an upstream side in the sheet conveying direction with respect to the conveying nip region (figures 44-46).
While Tsunoda et al. teaches the free end of the guide (77) being located in the conveying nip region and at the nip (figures 44-45), Tsunoda et al. does not explicitly teach the free end being located on a downstream side in the sheet conveying direction 
Mitamura teaches the free end (52e) being located on a downstream side in the sheet conveying direction with respect to the conveying nip region (figure 6 and page 7, second paragraph), wherein the flexible plate body has a bent portion (52m), and wherein the bent portion (52m) is located on an upstream side in the sheet conveying direction with respect to the conveying nip region (figure 6), wherein the flexible plate body (5) is configured to contact a sheet at a position upstream from the conveying nip region in the sheet conveying direction and guide the sheet toward the conveying nip region (figure 6 and page 7, second paragraph).
It would have been obvious to one skilled in the art before the effective filing date to modify Tsunoda et al. to have the free end being located on a downstream side in the sheet conveying direction with respect to the conveying nip region, wherein the flexible plate body has a bent portion, and wherein the bent portion is located on an upstream side in the sheet conveying direction with respect to the conveying nip region, wherein the flexible plate body is configured to contact a sheet at a position upstream from the conveying nip region in the sheet conveying direction and guide the sheet toward the conveying nip region, as taught by Mitamura because it increases the accuracy of transportation for thin paper and sheets with folded front ends and thereby decreasing th paragraph).
As to claim 2, Tsunoda et al. teaches wherein the flexible plate body (77) is deformable by contact of a sheet (paragraph [0385]).
As to claim 3, Tsunoda et al. teaches wherein the conveying nip region is located at a merging portion between a first upstream-side sheet conveyance passage and a second upstream-side sheet conveyance passage (see figure 44).
As to claim 9, Tsunoda et al. teaches wherein the flexible plate body (77) has a plurality of notches extending in the sheet conveying direction (figure 45).
As to claim 12, Tsunoda et al. as modified (citations to Tsunoda et al. unless otherwise indicated) teaches an image forming apparatus (figure 1) comprising:
an image forming device (comprising 1-6) to form an image on a conveyed sheet (paragraph [0198]-[0199]); and
the sheet conveying device according to claim 1 (as noted above in detail for claim 1).
As to claim 16, Tsunoda et al. as modified teaches (citations to Mitamura except where otherwise indicated) wherein the bent portion (52m) is located between the support portion (52r) and the conveying nip region (nip between 206a and 206b) in the sheet conveying direction (see figure 6).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US PGPub 2004/0190928 A1) and Mitamura (JP 2014005096 A) as applied to claim 12 above, and further in view of .
As to claim 13, Tsunoda et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 12, except an image forming system comprising an image reader to read an image on the sheet conveyed by the sheet conveying device.
Nishikata et al. teaches an image forming system (figure 1) comprising: 
the image forming apparatus (101, 30); and
an image reader (90) to read an image on the sheet conveyed by the sheet conveying device (paragraph [0037]).
It would have been obvious to one skilled in the art before the effective filing date to modify Tsunoda et al. as modified to further have an image forming system comprising an image reader to read an image on the sheet conveyed by the sheet conveying device as taught by Nishikata et al. because it allows the duplication of images on the sheet (paragraphs [0034]-[0035] and [0037]) in a well known manner and with predictable results. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mitamura (JP 2014005096 A) in view of Nishikata et al. (US PGPub 2003/0141654 A1).
As to claim 15, Mitamura teaches all of the limitations of the claimed invention, as noted above for claim 14, except an image forming system comprising an image forming device to form an image based on image information read by the image forming device.
Nishikata et al. teaches an image forming system (figure 1) comprising: the image reading device (30, 90); and
an image forming device (101) to form an image based on image information read by the image reading device (paragraphs [0035]-[0037]).
It would have been obvious to one skilled in the art before the effective filing date to modify Mitamura to have an image forming system comprising an image forming device to form an image based on image information read by the image forming device as taught by Nishikata et al. because it allows the duplication of images on the sheet (paragraphs [0034]-[0035] and [0037]) in a well known manner and with predictable results. 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. 
With respect to the Applicant’s argument that Mitamura does not teach the second guide member does not have a free end that , it is considered that Mitamura teaches the 
In response to applicant's argument that the references fail to show certain features of applicant’s invention on page 10, it is noted that the features upon which applicant relies (i.e., that the guide member does not have a free end that is configured to contact the sheet at a position upstream of the conveying nip portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 
With respect to the argument on pages 10-11 that Mitamura does not teach the plurality of ribs, it is considered that Mitamura does teach the claimed ribs through showing them in figure 5 in the regions claimed as shown in the marked up version of figure 5 above. Therefore, it is considered that Mitamura teaches all of the limitations of the invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER BAHLS/Primary Examiner, Art Unit 2853